—In an action to terminate maintenance and support obligations, the plaintiff Morris P. Silver appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated January 21, 1992, as granted the defendant Aileen Silver’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the hearsay affidavits alleging breaches of restrictions contained in a 1985 amendment to the parties’ 1975 separation agreement were insufficient to defeat the cross motion for summary judgment (see, Lopata v Lopata, 196 AD2d 741). In addition, the allegations of pre-1985 breaches of the cohabitation provision of the 1975 separation agreement did not establish a cause of action sounding in fraud, and were therefore time-barred by the six-year Statute of Limitations governing breach of contract claims (see, CPLR 213 [2], [8]; 3013, 3016 [b]; DH Cattle Holdings Co. v Smith, 195 AD2d 202; Green v Dolphy Constr. Co., 187 AD2d 635, 636; East 15360 Corp. v Provident Loan Socy., 177 AD2d 280; Courageous Syndicate v People-to-People *303Sports Comm,., 141 AD2d 599; Kotick v Desai, 123 AD2d 744; Spellman v Columbia Manicure Mfg. Co., 111 AD2d 320). Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.